Motion *861granted to the extent of staying the receiver appointed under the judgment upon condition that within five days from the entry of the order herein appellant file an undertaking, with corporate surety, in the sum of $7,500, to account for the property that comes into his possession from the receiver, and upon the further condition that the appeal be perfected and be brought on for argument at the January, 1931, term if the respondent will stipulate to that effect; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.